Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157922                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 157922
                                                                   COA: 334402
                                                                   Wayne CC: 02-011287-FC
  IVAN CHRISTOPHER GOLLMAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2018
           d1217
                                                                              Clerk